Citation Nr: 0017099	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  94-06 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a lower back 
condition.

4.  Entitlement to restoration of service connection for 
arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


REMAND

The veteran served on active duty from August 1988 to August 
1991.  This case was remanded by the Board of Veterans' 
Appeals (Board) in June 1996 for further development 
including, inter alia, (1) verification of the veteran's 
dates of inactive and active duty for training and dates of 
active duty, and (2) procurement of records of treatment 
accorded the veteran at VA Medical Center (MC) San Juan, 
Puerto Rico.  A remand by the Court or the Board confers on 
the claimant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268 
(1998).  

A review of the claims file shows the RO made numerous 
attempts to verify the veteran's service dates, dates of 
inactive and active duty for training, active duty dates; and 
to procure his clinical and service medical records-with 
only partial success.  Service personnel records are now 
present in the claims file and verify the veteran's dates of 
inactive and active duty for training from 1960 to 1965, from 
1970 to 1976, and from 1977 to 1987.  In addition, the RO 
twice requested information of the veteran and attempted to 
telephone him concerning his service information.  The record 
does not show the veteran responded to these requests.  

Notwithstanding, the record also shows that the RO failed to 
act on new information it received.  For instance, the RO 
received a DD Form 215 in February 1998, which reflects that 
the veteran served on another, separate, period of active 
duty ending in November 1995.  Moreover, service personnel 
records received in June 1993 reflect that the veteran was 
identified with a service number in addition to his social 
security number, and the National Personnel Records Center 
(NPRC) indicated in December 1991 that the veteran was on 
"AGR" tour.  The record does not demonstrate that the RO 
requested service medical records for the newly identified 
periods of active duty, that it used the veteran's service 
number in addition to his social security number in further 
requests for records, including attempts to obtain additional 
records from the AGR or identified reserve units. 

The RO must make additional attempts to verify the veteran's 
periods of active duty, as well as any periods of inactive 
and/or active duty for training from 1987 to the present.  
Furthermore, it must make additional attempts to obtain the 
relevant service medical records, clinical medical records, 
and service personnel records-including copies of any and 
all DD Form 214s.  

Similarly, while the RO made numerous attempts to procure 
copies of records of treatment accorded the veteran at VAMC 
San Juan, Puerto Rico, to no avail, the record shows it did 
not act on information given by the VAMC, and later confirmed 
by the Social Security Administration, suggesting that the 
veteran's social security number and birth date do not match.  
A review of the service personnel and service medical records 
present in the claims file shows the veteran's birth date has 
been recorded with the same day and month but with three 
separate years. 

Consequently, this case is again REMANDED to the RO for the 
following action:

1.  The RO should verify the veteran's 
dates of enlistment in the Puerto Rico 
Army National Guard and U.S. Army 
Reserve, and to verify any and all dates 
of active and inactive duty for training, 
and active duty since 1987.  The RO 
should identify the veteran with both his 
social security number and his service 
number.

2.  The RO should make further specific 
attempts to obtain any additional service 
medical records, clinical medical 
records, and service personnel records 
(including any line of duty findings 
concerning the veteran's back during 
periods of active duty occurring sometime 
in the 1970s) during the veteran's active 
and inactive duty.  The RO should 
identify the veteran with both his social 
security number and his service number 
and to request records of reserve centers 
identified in the claims file.  In 
particular, the RO is requested to obtain 
service medical records, clinical medical 
records, and service personnel records 
from Co. "D", 124th MP BN, PRARNG; HHC 
92d Inf Bde, San Juan, Puerto Rico; HQ, 
STARTC PRARNG; and HQ, 478th Civil 
Affairs Company in Perrine, Florida.  The 
RO is also specifically requested to 
obtain any records of treatment accorded 
the veteran at Homestead Air Force Base.  

3.  If the service medical records, 
clinical medical records, or service 
personnel records are unavailable, the RO 
should use alternative sources to obtain 
such records, using the information of 
record and any additional information the 
veteran may provide.  If necessary, the 
RO should again request that the veteran 
augment the information that he has 
already provided.

4.  If service medical records, clinical 
medical records, or service personnel 
records are unavailable, the RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case to the Adjudication 
Officer or designee for a formal finding 
on the unavailability of the service 
medical and personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part III, chapter 4, paras. 4.28 and 
4.29. 

5.  The RO should again request that VAMC 
San Juan furnish legible copies of all 
medical records of treatment accorded the 
veteran from 1970 to the present.  The RO 
should identify the birth year 
discrepancies presented in the available 
service personnel and medical records and 
determine if the records VAMC San Juan 
personnel located at NARA fall under any 
of the three birth years identified for 
the veteran in the claims file.

6.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims.  If the 
decisions remain in any way adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until he is so informed.  The purposes of 
this remand are to ensure compliance with due process 
requirements.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












